internal_revenue_service number release date index number ------------------------------------------------------ ------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number --------------------- refer reply to cc ita b04 plr-120138-09 date date legend taxpayer a taxpayer b corporation w corporation x corporation y corporation z services year year date date date date dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek state ---------------------------- -------------------------- ----------------------------------------------------- ---------------------------- ------------------------------------ ------------------------------ ------------------------------- ------- ------- ----------------------- ------------------- -------------------- ----------------------- --------------- ------------- --------------- --------------- --------------- ---------------- --------------- ------------- --------------- --------------- ----------- -------------- plr-120138-09 dear ----------------------------- this letter responds to your request for a ruling that the amount that is not required to be paid on the notes should be treated as investment_income for purposes of sec_163 of the internal_revenue_code code facts taxpayer a and taxpayer b are married and file a joint federal_income_tax return using the calendar_year and cash_receipts_and_disbursements_method of accounting taxpayer a is the president and sole shareholder of corporation w and corporation x corporation w and corporation x are c corporations that provide services any dividends_paid by corporation w and corporation x to taxpayer a would not be derived in the ordinary course of a trade_or_business because taxpayer a is not a dealer or a trader in stock_or_securities taxpayers represent that taxpayer a is the debtor on three notes corporation y holds two of the notes and corporation z a wholly owned subsidiary of corporation y holds one of the notes the notes originated in year and year to acquire the stock of corporation w note to make a capital_contribution to corporation w at the time of acquisition note and to make a capital_contribution to corporation x at the time of its formation note the notes were issued with more than a de_minimis amount of original_issue_discount oid note dated date is in the principal_amount of dollar_figurea it was issued in satisfaction of a prior note with an original principal_amount of dollar_figureb note is non-recourse and the payment of the principal and interest is secured_by a pledge of corporation w stock but subordinate to the pledge for note the lender of note is corporation y note dated date is in the principal_amount of dollar_figurec note is non-recourse and the payment of the principal and interest is secured_by a pledge of corporation w stock the lender of note was the predecessor of corporation z note dated date is in the principal_amount of dollar_figured it was issued in satisfaction of a prior note with a principal_amount of dollar_figuree note is non-recourse and the payment of the principal and interest is secured_by a pledge of corporation x stock the lender is corporation y because of state regulatory restrictions the lenders could not own directly or indirectly the stock of corporation w or corporation x as an accommodation taxpayer a acquired and held the stock of corporation w and corporation x plr-120138-09 on date after state eliminated the restrictions on the lenders owning the stock of corporation w and corporation x taxpayer a entered into contracts to sell the stock of corporation w and corporation x to corporation z the contract for the sale of the corporation w stock provides that corporation z will pay taxpayer a either dollar_figuref or dollar_figureg depending on whether certain events occur the contract allocates dollar_figureh to a covenant_not_to_compete similarly the contract for the sale of the corporation x stock provides that corporation z will pay taxpayer a either dollar_figurei or dollar_figurej depending on the whether certain events occur the contract allocates dollar_figurek to a covenant_not_to_compete additionally on date taxpayer a entered into debt payoff agreements with corporation y for note and note and corporation z for note the debt payoff agreements provide that taxpayer a will pay the principal amounts owed of dollar_figurea on note dollar_figurec on note and dollar_figured on note the contracts for sale of the stock of corporation w and corporation x provide that the principal amounts owed on note note and note will offset the amounts that corporation z will pay to taxpayer a for the sale of the stock under the debt payoff agreements taxpayer a will not be required to pay the accrued interest owed from date on note and note similarly taxpayer a will not be required to pay any interest on note taxpayers state that all accrued interest owed that is not required to be paid is cancellation_of_indebtedness_income under sec_61 law and analysis sec_61 of the code provides that gross_income includes all income from whatever source derived including income_from_discharge_of_indebtedness see also sec_1_61-12 of the income_tax regulations regulations sec_163 of the code provides the general_rule that a taxpayer can deduct all interest_paid or accrued within the taxable_year on indebtedness sec_163 limits the amount of investment_interest that a taxpayer other than a corporation may deduct for any taxable_year to the amount of the taxpayer's net_investment_income for the taxable_year sec_163 provides that an amount not deducted by reason of sec_163 shall be treated as investment_interest paid_or_accrued by the taxpayer in the succeeding taxable_year sec_163 of the code defines net_investment_income as the excess of investment_income over investment_expenses sec_163 defines investment_expenses as the deductions allowed under chapter other than for interest that are directly connected with the production of investment_income sec_163 defines investment_income as the sum of-- i gross_income from property_held_for_investment other than any gain taken into account under clause ii i ii the excess if any of-- plr-120138-09 i the net gain attributable to the disposition of property_held_for_investment over ii the net_capital_gain determined by only taking into account gains and losses from dispositions of property_held_for_investment plus iii so much of the net_capital_gain referred to in clause ii ii or if lesser the net gain referred to in clause ii i as the taxpayer elects to take into account under this clause investment_income includes qualified_dividend_income only to the extent the taxpayer elects to treat such income as investment_income sec_163 of the code provides that the term property_held_for_investment includes i any property that produces income of a type described in sec_469 and ii any interest held by a taxpayer in an activity involving the conduct_of_a_trade_or_business i that is not a passive_activity and ii with respect to which the taxpayer does not materially participate the type of income described in sec_469 includes gross_income from interest dividends annuities or royalties not derived in the ordinary course of a trade_or_business because stock generally produces dividend income it is property_held_for_investment within the meaning of sec_163 and sec_469 unless the dividends are derived in the ordinary course of a trade_or_business revrul_93_68 1993_2_cb_72 russon v commissioner 107_tc_263 sec_1001 of the code provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in ' for determining gain sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under ' c except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under ' on the sale_or_exchange of property shall be recognized sec_1_1001-2 of the regulations provides that the amount_realized on the sale_or_other_disposition of property includes the amount of liabilities from which the transferor is discharged as a result of the sale or disposition conclusion based on the facts presented and the representations made we conclude that if the amount that is not required to be paid under the debt payoff agreements is properly characterized as accrued unpaid interest and treated as income_from_discharge_of_indebtedness under sec_61 then the income should be treated as investment_income for purposes of sec_163 we further conclude that if the amount owed that is not required to be paid under the debt payoff agreements is properly characterized as an additional_amount realized upon sale of the stock under sec_1001 and the regulations then any additional gain is gain attributable to the disposition of property_held_for_investment and is covered by the provisions of sec_163 and iii if the amount plr-120138-09 that is not required to be paid under the debt payoff agreements is properly characterized as income other than income_from_discharge_of_indebtedness or an additional_amount realized upon sale of the stock we express no opinion concerning its treatment for purposes of sec_163 except as expressly provided we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express no opinion as to whether the amount owed that is not required to be paid is principal and therefore an additional_amount realized under sec_1001 and the regulations or accrued unpaid interest further we express no opinion as to whether any accrued interest owed that is not required to be paid should be characterized as income_from_discharge_of_indebtedness under sec_61 or as a medium of payment of an additional_amount realized on the sale of the stock under sec_1001 or other type of income this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely donna welsh senior technician reviewer branch office of associate chief_counsel income_tax accounting
